Title: To Thomas Jefferson from James Tomlinson, 5 December 1807
From: Tomlinson, James
To: Jefferson, Thomas


                        
                            Philad Decem 5 1807
                        
                        At this momentous Crisis  it is much feared that our
                            Country is on the Eve of a rupture with a powerful nation of Europe—Every
                            thing Calculated to diffuse the  knowledge which may Shew what are our
                            natural & adventitious rights Cannot but be acceptable for which purpose I send thee the inclosed hoping that in the
                            pending negociation with Brittain all will be done to avoid involving our Country in hostilities which is Consistant with
                            our national honor & independence
                        The nations of Europe seem disposed to Contend the point for us & as long as we Can Escape the Calamities
                            inseperable to War I Concieve we ought—& I hope thee will be enabled to retire from the honorable Seat in which thy
                            Country has placed thee (& which has been filled to the Satisfaction of So large a majority of thy fellow Citizens) with
                            the pleasing reflection that thr’o the dreadful agitations of the Nations of Europe thy Country has been favord with the
                            inestimable Blessing of Peace—I remain thy Friend
                        
                            James Tomlinson
                            
                        
                    